DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. 2005-140256.
Regarding Claim 1, the ‘256 patent discloses a method for the production of a brake lining (see the abstract and paragraph 0001 of the examiner provided translation) having all the features of the instant invention including:  inductive heating of a lining carrier to a desired temperature (see the abstract and paragraphs 0013-0016 of the examiner provided translation), coating the heated lining carrier with an adhesive layer of a water based adhesive or a solvent based adhesive on a side of the lining carrier facing a friction lining (see paragraphs 0021-0022 and 0027 of the examiner provided translation), wherein the inductive heating of the lining carrier prior to coating the heated lining carrier with the adhesive layer is sufficient to dry the adhesive layer (at least to some extent, see the abstract and paragraph 0024 of the examiner provided translation). 
Regarding Claim 3, the ‘256 patent further discloses that the adhesive layer is applied by rolling, spraying, or screen-printing (see paragraphs 0021-0022 of the examiner provided translation).
Regarding Claim 6, the ‘256 patent discloses a method for shortening drying time of an adhesive layer that is applied onto a lining carrier for a brake lining (see paragraphs 0001 and 0012 of the examiner provided translation) comprising inductive heating the lining carrier to a requisite drying temperature before the adhesive layer is applied onto the lining carrier (see paragraphs 0013 -0016, 0024 and 0027 of the examiner provided translation).
Regarding Claim 9, see paragraphs 0021-0022 of the examiner provided translation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2005-140256.
Regarding Claim 4, the ‘256 patent does not specifically disclose that the desired temperature of the lining carrier is monitored by a thermal imaging camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of the ‘256 patent so that the desired temperature of the lining carrier is monitored by a thermal imaging camera as a matter of design preference dependent upon the desired type of manufacturing process for the lining and the desired temperature monitoring means.  As long as the temperature of the lining carrier is known, the means used to measure the temperature is arbitrary.
Regarding Claim 5, the ‘256 patent further discloses that the inductive heating of the lining carrier is on a type of heating line (see paragraphs 0013-0016 and 0024 of the examiner provided translation) and the method also includes a coating zone in which the heated lining carrier is coated with the adhesive layer (see paragraph 0027 of the examiner provided translation). 
However, the ‘256 patent does not disclose that the heating line is followed by a temperature equalization zone, the temperature equalization zone is followed by the coating zone, nor that the coating zone is followed by an evaporation zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of the ‘256 patent so that the heating line is followed by a temperature equalization zone, the temperature equalization zone is followed by the coating zone, and that the coating zone is followed by an evaporation zone as a matter of design preference dependent upon the desired process of production.  As long as the lining carrier is heated and the adhesive is properly coated thereon, the exact steps of curing the adhesive using a temperature equalization zone and evaporation zone is arbitrary and would not be beyond the realm of one of ordinary skill in the art to employ.
Regarding Claim 10, the ‘256 patent does not specifically disclose that the requisite drying temperature is from about 60 degrees Celsius to 65 degrees Celsius.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the requisite drying temperature of the ‘256 patent to be from 60 to 65 degrees Celsius as a matter of design preference dependent upon the desired type of carrier material and/or type of adhesive used. 
Regarding Claim 11, the ‘256 patent does not specifically disclose the adhesive layer drying time being shortened to 3.5 minutes or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the adhesive layer drying time of the ‘256 patent to be shortened to 3.5 minutes or less as a matter of design preference dependent upon the desired type of adhesive used or type of braking lining being manufactured to best improve the overall production efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,284,074 to Braund et al., PG Publication No. 2002/0162618 to Landa et al., PG Publication No. 2006/0204777 to Landa et al., PG Publication No. 2007/0227842 to Idei et al., PG Publication No. 2019/0203791 to Galimberti et al, and European Patent No. 0697073 to Baldwin all disclose methods for production of brake linings similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	12/12/22